Citation Nr: 9923996	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-33 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the fingers and toes.

2.  Entitlement to service connection for carotid artery 
condition secondary to a shell fragment wound above the right 
eye. 

3.  Entitlement to service connection for lung cancer, a 
lobectomy and breathing problems claimed as resulting from 
tobacco use caused by nicotine dependence acquired in 
service. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a higher (compensable) evaluation for 
hearing loss . 

6.  Entitlement to a higher (compensable) evaluation for 
residuals of a shell fragment wound above the right eye.

7.  Entitlement to the assignment of a higher disability 
evaluation for post traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal. 

The issues of entitlement to service connection for tinnitus 
and for residuals of frostbite to the fingers and toes along 
with the issue of assignment of a higher evaluation for 
bilateral hearing loss will be addressed in the remand 
portion of the case.


FINDINGS OF FACT

1.  Competent medical evidence has not been submitted to 
establish that a carotid artery condition is related to 
service or to a service connected disability.

2.  The veteran first underwent treatment for adenocarcinoma 
of the lung in 1990 including a lobectomy, approximately 45 
years after his discharge from service.  

3.  The veteran began smoking cigarettes some two years prior 
to his active duty and competent medical evidence has not 
been submitted to establish that nicotine dependence started 
during the veteran's active service.

4.  Competent medical evidence has not been submitted to 
establish a nexus between in-service tobacco use and the 
veteran's adenocarcinoma or other respiratory pathology.

5.  The veteran's residuals of a shell fragment wound above 
the right eye are manifested by an essentially asymptomatic 
small scar without more than slightly disfiguring effects.

6.  The veteran's service-connected post-traumatic stress 
disorder is not currently productive of more than mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.


CONCLUSIONS OF LAW

1.  The claim for service connection for a carotid artery 
condition claimed as secondary to a shell fragment wound 
above the right eye is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for lung cancer, a 
lobectomy and breathing problems claimed as resulting from 
tobacco use caused by nicotine dependence acquired in service 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for a higher (compensable) evaluation for 
residuals of a shell fragment wound above the right eye are 
not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 
C.F.R. Part 4, Code 7800 (1998).

4.  An evaluation in excess of 10 percent for service-
connected post-traumatic stress disorder is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 
4, Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  However, the threshold question in 
any claim for VA benefits is whether the claim is well 
grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  Epps v. Gober, 126 F.3d 
1464 (1997).  With respect to a chronic disability subject to 
presumptive service connection, such as hypertension or 
malignant tumors (including adenocarcinoma), evidence that 
the chronic disorder was manifested to a compensable degree 
within the prescribed period is sufficient to establish 
evidence of the required nexus.  See Traut v. Brown, 6 Vet. 
App. 498, 502 (1994).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Carotid Artery

The veteran essentially contends that development of his 
carotid artery condition is secondary to a service-connected 
shell fragment wound above the right eye.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection is warranted when a nonservice-
connected condition is caused or aggravated by a service 
connected disability.  When a nonservice-connected disability 
is proximately due to or the result of a service-connected 
condition, such veteran will be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

VA treatment records from 1995 to 1997 do not support any 
association between a carotid artery condition and the shell 
fragment wound.  A VA carotid ultrasound was afforded in 
November 1996 which was the basis for the impression that 
there were plaque formations in both common carotids with 
significant stenosis on both sides.  The veteran was afforded 
a VA cardiovascular examination in March 1997.  Diagnosis was 
status post carotid vessel bypass bilaterally with good 
function.  History of coronary artery disease with 
angioplasty in February 1996 was noted along with long 
standing mild aortic stenosis.  

The veteran was afforded another VA examination for arteries 
and veins in July 1997.  Diagnosis was status post bilateral 
carotid endarteriectomies; status post angioplasty, and 
coronary artery disease.  The examiner also commented that 
the veteran's coronary artery disease and carotid artery 
disease were etiologically related to his arteriosclerosis 
and were not related to the shell fragment wound.

The Board finds that the veteran has failed to provide 
medical evidence of a nexus between the claimed disorder and 
the service connected condition or otherwise to any incident 
in service.  The first treatment for a carotid artery 
condition was in the 1990's, approximately 50 years after 
service.  The Board notes that service connection on a 
presumptive basis for any cardiac condition is not warranted 
as the first report of any such disorder is many years after 
service.  The only other evidence in support of the veteran's 
claim are his own statements that his claim is related to 
service.  Although the veteran's statements and testimony 
represent evidence of continuity of symptomatology, they are 
not competent evidence of a nexus between a current disorder 
and that symptomatology and, under such circumstances, do not 
make the claim well grounded.  Savage, supra.  Furthermore, 
the veteran is not competent to offer an opinion as to the 
etiology of the claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, the veteran's statements do not 
make his claim well grounded.  As no competent medical 
evidence has been introduced into the record showing a link 
between the current claim and the veteran's service, the 
veteran's claim must be denied as not well-grounded.
Residuals of Nicotine Addiction

In May 1998, Congress passed the Transportation Equity Act 
for the 21st Century, and the President signed this bill into 
law the following month.  The Act prohibited establishing 
service connection for tobacco use for claims filed after the 
President signed the Act into law, in June 1998.  The 
veteran's claim was filed prior to this, and, hence, the 
veteran's claim cannot be dismissed as lacking legal merit.

The veteran's central contention, however, is that as a 
result of tobacco use during service, specifically the 
smoking of cigarettes, he developed lung cancer after his 
separation from active service.  Alternatively, the veteran 
asserts that he became nicotine dependent during his active 
service, which later led to lung cancer.  The veteran's 
service medical records are devoid of any mention or 
diagnosis of an adenocarcinoma (that is, cancer) of the lung.

The veteran underwent a right thoracotomy and right upper 
lobectomy in 1990 for a right upper lobe carcinoma.  The 
veteran had smoked one to two packs of cigarettes for forty 
plus years.  In September 1997, the veteran filed a claim for 
smoking addiction, citing that he began smoking approximately 
two years prior to service, at the rate of one-half pack per 
day; he further asserted that his smoking increased to two to 
three packs per day during his three years of service from 
1942 to 1945, and, thereafter, he cut back to one pack per 
day after service until he quit in 1988.  

Treatment records from 1990 show the progress and treatment 
for the veteran's lung cancer.  However, they, most 
significantly, fail to relate the condition to his military 
service from 1942 to 1945. 

Of significance to the resolution of this case is the VA 
General Counsel's precedent opinion contained in OGCPREC 2-93 
(January 13, 1993), which held, among other things, that 
service connection for disability or death may be established 
if the evidence shows that the claimed injury or disease 
resulted from tobacco use in the line of duty during active 
service.  Further, OGCPREC 2-93 held that nicotine 
dependence, per se, as a disease entity for compensation 
purposes is an adjudicative matter, to be resolved by VA 
adjudicators, based upon medical principals relating to that 
condition.  (The opinion cited the Diagnostic and Statistical 
Manual of Mental Disorders (DSM), Third Edition, which in 
turn lists criteria for the definition of nicotine 
dependence.)  Hence, the opinion continued, if a veteran 
became nicotine dependent during service, and tobacco use 
resulting from that dependence led to a post-service 
development of a disability, such as cancer, then service 
connection could be established for the post-service 
disability.

Initial review of the evidence of record reflects that only 
the veteran and his spouse have related that he developed an 
addiction to nicotine during service.  They acknowledge that 
the veteran smoked for many years after service.  Moreover, 
they state that he began smoking prior to service.  Further, 
while the veteran is competent to state that he smoked during 
service, and even increased his use, the veteran is not 
competent to diagnose or to make a medical determination that 
nicotine dependence began during service.  As a layperson, he 
is not competent to provide a medical opinion, such as a 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  No physician or other medical authority has 
cited that any of the criteria required for nicotine 
dependence, such as tolerance and withdrawal, among others, 
began during the veteran's service.  See DSM-IV, Nicotine 
Dependence, 305.10.

Further review of the evidence of record reflects that no 
medical professional has established a nexus between the 
veteran's use of tobacco during service to his diagnosis of 
lung cancer.  Only the veteran and his spouse has advanced a 
theory of a nexus between his use of tobacco during service, 
a subsequent addiction, and his later-developing cancer or 
other respiratory pathology.  However, as noted above and no 
matter how well intentioned, they are not competent to 
provide such a medical opinion.  Espiritu, 2 Vet. App. at 
494-495.

In light of the above, the Board must conclude that the 
veteran's claims for service connection for nicotine 
addiction and related lung pathology to smoking in service, 
are not well grounded and must be denied on this basis.  In 
doing so, the Board notes that it has not been made aware of 
any outstanding evidence which could serve to well ground the 
veteran's claim for service connection.  In any event, the VA 
has no duty to assist the veteran in the absence of a well-
grounded claim.  Epps, 126 F.3d at 1468; Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).  Finally, the Board is satisfied 
that any duty on the part of VA to inform the veteran of the 
evidence necessary to complete his application for the 
benefits sought has been fulfilled.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).

Higher Evaluations

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to increased evaluations are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992); see also 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to these issues. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  A disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exascerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Residuals of a Shell Fragment Wound

The veteran's discharge examination reflects that the veteran 
had a shrapnel wound above the right eye that was 
asymptomatic at that time.  No disfiguring scars were noted 
in the September 1987 rating decision at which service-
connection for a shell fragment wound above the right eye was 
established.  The disability was evaluated pursuant to 
Diagnostic Code 7800 and a noncompensable evaluation was 
assigned and has continued in effect from that time.  

The veteran was afforded a VA scars examination in July 1997.  
The veteran denied problems with his scar and questioned 
whether the scar was related to his carotid artery condition.  
The examiner noted the scar was hardly noticeable, and there 
was no keloid formation, adherence or herniation.  Likewise, 
there was no evidence of inflammation, swelling, depression, 
deficiency in vascular supply or ulceration.  There was pain 
or tenderness on objective demonstration.  There was no 
evidence of disfiguring effects or any limitation associated 
with the wound.  He was afforded another VA examination in 
July 1998, which produced essentially the same findings. 

Diagnostic Code 7800 provides a noncompensable rating for 
disfiguring scars of the head, face or neck.  A 10 percent 
rating is assigned for moderate; disfiguring scars of the 
head, face or neck.  A 30 percent rating is warranted for 
severe disfiguring scars, especially if they produce a marked 
and unsightly deformity of the eyelids, lips or auricles.  
The note to this provision states that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the ratings under Code 7800 may 
be further increased.  However, considering the clinical 
findings, suggestive of at most a slight disfigurement that 
is essentially asymptomatic, the preponderance of the 
evidence is against a compensable evaluation for this 
disability.

PTSD

Service connection for PTSD was established by a May 1997 
rating decision and an appeal was interposed as to the 
concurrently assigned 10 percent evaluation. 

The veteran was afforded a VA mental disorders examination in 
March 1997.  The veteran had a distinguished a history of 
combat against the enemy in Europe during World War II.  He 
was awarded, inter alia, the Bronze Star Medal, a Purple 
Heart and the Combat Infantryman's Badge.  He reported 
nightmares, being unable to watch fireworks and experiencing 
distress whenever he recalled being wounded.  He reported 
some current residual effects of the war, although they were 
within controllable limits.  His dreams were not too 
frequent, and he reported being able to manage intrusive 
memories.  Objective findings were fairly unremarkable.  
Insight and judgment were quite appropriate.  The veteran 
expressed no regrets over being in the war but has some 
guilt.  Axis I diagnosis was PTSD, mild, prolonged.  Axis V- 
Global Assessment of Functioning was reported as 70/85.  The 
examiner commented that the veteran had no more than mild 
PTSD as a result of his war experience.  The disability was 
characterized as not pronounced and not too intense.  It was 
also noted that PTSD remains a small part of the veteran's 
emotional trauma as he had other medical difficulties.

The veteran was afforded another VA PTSD examination in 
August 1998.  He reported significant cardiac problems and 
heart surgery at that time  He reported increased sleep 
difficulties but, nevertheless, still reported approximately 
7 hours of sleep per night.  He presented with noticeable 
shortness of breath.  His social functioning was reported as 
curtailed, but only as a result of his heart condition.  His 
affect and mood were sad but appropriate when talking about 
his open heart surgery and PTSD.  Long and short term memory 
were intact, and there was no thought pathology reported.  
Diagnosis was PTSD, prolonged mild/moderate.  The Global 
Assessment of Functioning was reported to be at 50/65.  The 
examiner commented that the PTSD symptomatology was present 
to a minimal extent.  The examiner reported the veteran was 
more concerned about his heart surgery.  

The rating criteria for PTSD provide that a 10 percent rating 
is warranted where the disorder is manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § Part 4, Diagnostic Code 9411 
(1998).

As noted above, in order to warrant an increased evaluation 
for the service-connected disorder, there must be 
demonstrated the presence of occupational and social 
impairment productive of an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss attributable to PTSD.  38 
C.F.R. Part 4, Code 9411.  Whereas the veteran's 
symptomatology associated with PTSD is relatively mild, most 
of the veteran's current psychiatric difficulties have been 
attributed to his continuing non service-connected cardiac 
problems.  Under such circumstances, the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder.

Conclusion

The veteran's representative has advanced several arguments, 
e.g. entitlement to specialist examinations, advisory medical 
opinions and even for increase in service connected 
disabilities.  The Board notes that the arguments advanced 
are in large measure ancillary issues to the veteran's 
respective underlying claims which have yet to be exhausted.  
Moreover, the representative urges an advisory/independent 
opinion due to the complexity and or inadequacy of other 
examinations of record without any indication as to how the 
case is medically complex or controversial.  The Board 
additionally notes that the veteran or representative is not 
competent to make a "medical" decision as to whether the 
medical evidence is "complex" or "controversial."  There 
is no medical statement of record suggesting that the medical 
evidence is complex or controversial.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  While the 
representative has also advanced the theory that the 
veteran's disabilities have worsened, the argument also lacks 
any details as to how any condition has worsened.  There is 
no suggestion that additional treatment has been sought.  In 
the absence of such detail, consideration of the recency of 
the respective examinations and inasmuch as it is within the 
exclusive purview of the VA to determine whether there is a 
need for reexamination, see 38 C.F.R. § 3.327 (1998), the 
Board considers the medical record adequate for rating 
purposes.



ORDER

Entitlement to service connection for a carotid artery 
condition claimed as secondary to a shell fragment wound 
above the right eye is denied. 

Entitlement to service connection for lung cancer, a 
lobectomy and breathing problems claimed as resulting from 
tobacco use caused by nicotine dependence acquired in service 
is denied. 

Entitlement to increased (compensable) evaluation for 
residuals of a shell fragment wound above the right eye is 
denied. 

Entitlement to increased evaluation for PTSD is denied.


REMAND

The veteran's discharge medical examination and treatment 
records for the veteran's period of service are silent for 
findings, treatment, complaints or diagnoses relating to 
frostbite or other cold injury.  The veteran as a layperson 
is not considered competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran was afforded a VA hand and foot examination in 
March 1997.  The examination was silent as to any complaints 
or findings related to the hands; however, the examiner 
diagnosed that the veteran had mild frostbite of the feet in 
1944, which was treated with dry socks and shoes.  This 
conclusion appears based on history as provided by the 
veteran inasmuch as there is no record of medical treatment 
for this condition in service.  Nevertheless, there were no 
residuals found at that time.  In July 1997, the veteran was 
afforded a VA examination for diseases of the arteries and 
veins.  The examiner in that context concluded that the 
veteran's complaints of cold feet may be related to 
peripheral vascular disease or history of frostbite.  

Because resolution of questions relating to the etiology of a 
disease or disorder is a medical matter that lies beyond the 
Board's purview, see Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), and in view of the fact that a thorough review of 
a claimant's medical and military history is necessary to the 
formulation of an informed and reliable opinion on the 
etiology of a given disability, see, e.g., Fanning v. Brown, 
4 Vet. App. 225, 230 (1993), the Board will remand this case 
to the RO so that the veteran can be afforded an additional 
VA examination for the purpose of clarifying whether the 
veteran suffered from frostbite or other cold injury during 
service and whether he currently has residuals therefrom.

Service connection for bilateral hearing loss was not shown 
as incurred in or aggravated by service and was initially 
denied in an unappealed rating decision of September 1987.  
The veteran was duly notified of that determination and 
advised of appellate rights and procedures, but he did not 
initiate an appeal with a timely notice of disagreement at 
that time.  Consequently, the September 1987 rating decision 
became final.  38 U.S.C.A. § 7105(c).  In a communication 
received in January 1997, the veteran requested that his 
claim be reopened.  The RO initially denied his request in a 
May 1997 rating decision, citing the need to submit new and 
material evidence.  Thereafter, a VA audiologist in the 
context of a December 1997 examination, commented that at 
least a portion of the appellant's hearing loss was 
attributable to service during WWII.  New and material 
evidence, having been received in connection with the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss, the veteran's claim for that benefit 
was reopened.  Entitlement to service connection 
(noncompensable) for bilateral hearing loss was established 
by a rating action of February 1998.  The veteran's 
representative expressed disagreement with that assigned 
noncompensable evaluation in correspondence dated in February 
1998.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(where an appealed claim for service connection is granted 
during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  However, appellate 
consideration having been initiated with respect to the 
compensation level vis-à-vis bilateral hearing loss, no 
statement of the case was issued.  The Board also notes that 
entitlement to service connection for tinnitus was denied in 
a June 1998 rating decision; a notice of disagreement was 
received at the RO as to that issue later that same month; 
however, a statement of the case has not been promulgated as 
to that claim either.  Accordingly, those matters are 
remanded to the RO for disposition as appropriate.  Manlincon 
v. West, 12 Vet App 238 (1999).  

The Board additionally observes that by regulatory amendments 
effective June 10, 1999, substantive changes were made to the 
schedular criteria for evaluating diseases of the ears and 
other sensory organs, as set forth in 38 C.F.R. § 4.87, 
Diagnostic Code 6100-6276.  See 64 Fed. Reg. 25,202-25210 
(1999).  Consideration of the veteran's claim for increase 
under both criteria is required.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

Accordingly, these matters are remanded for the following 
development:

1.  The RO should request the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
relating to the issues subject to this 
remand that has not already been made 
part of the record, and associate such 
records with the claims folder.

2.  After the above development has been 
completed, the RO should have the veteran 
examined for the purpose of determining 
whether the veteran suffered from 
frostbite or other cold injury during 
service and whether any current residuals 
are as likely as not related to frostbite 
or other cold injury residuals sustained 
in service.  The examiner should review 
the claims folder and the relevant 
portion of this remand in conjunction 
with rendering diagnoses and development 
of the appropriate report.  The examiner 
should document any objective findings of 
frostbite residuals or other cold injury 
as past medical history or as a 
manifestation of a current disability.  A 
complete rationale for all opinions 
should be provided.

3.  The RO should again adjudicate the 
issue of entitlement to an increased 
evaluation for hearing loss under the 
revised regulations pertaining to rating 
of diseases of the ear and other sense 
organs, which became effective June 10, 
1999, and Karnas, 1 Vet. App. at 312-13.  

4.  Upon completion of the above 
development and any other development 
deemed necessary, the RO should 
readjudicate the issues of entitlement to 
service connection for residuals of 
frostbite or other cold injury residuals, 
entitlement to service connection for 
tinnitus and increased evaluation for 
bilateral hearing loss.  In so doing, the 
RO should consider and apply the 
provisions of 38 U.S.C.A. § 1154(b) (West 
1991), as appropriate.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran should be provided a 
supplemental statement of the case on all issues in appellate 
status and be given an opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, 

as to the ultimate outcome warranted.  No action is required 
of the veteran until he is otherwise notified.   



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

